Seventy years ago, the United Nations was born with the aim of creating a world of peace, security and economic and social progress. Transformed by those noble ideals, we have together extinguished many hotbeds of tension, sown the seeds of trust among peoples, restored hope to the people and paved the way for prosperity for all nations. Beyond those undeniable achievements, the state of the world motivates us to consider the way forward to assure our people of true tranquillity that will enable them to thrive in harmony in a safer and more equitable environment.
Indeed, peace, security and human rights remain the foundation of our prosperity. We must, therefore, recognize that the prosperity we wish to share is seriously threatened by new barriers to stability and universal progress. Violence is resurfacing, driven by extremism and intolerance. Development for all remains a struggle owing to entrenched extreme poverty and its corollaries. Exclusion, a source of frustration, threatens democracy and good governance. There are so many aspects that feed the tragic migration flows — a true bleeding of the productive forces of the South that requires an urgent, comprehensive and lasting response.
Our commitment to peacekeeping materialized first in the Middle East, but that region is today once again being subjected to shocks that inflict the worst sort of suffering on its peoples by denying them their fundamental rights to freedom, dignity and well-being.
Palestine is still occupied. Its people should enjoy all their rights within the limits of a State with secure and internationally recognized borders, with East Jerusalem as its capital. We urge the international community to do everything possible for the resumption of negotiations between Israel and the State of Palestine, which are fated to live side by side. That is the way to ensure security in that part of the world, which is plunged into the throes of a many-sided crisis with tragic humanitarian consequences.
Africa, which is gradually emerging from its stagnation to enjoy renewed growth, is investing in mechanisms for capacity-building in the defence and security sectors in the framework of responsible autonomy for the stability of its States. It goes without saying that our efforts will seek to eliminate all the hotbeds of tension that stand in the way of democratic
8/33 15-29946

03/10/2015 A/70/PV.28
progress at a time when we are witnessing a flare-up of terrorism whose ramifications from now on will leave no region untouched. We must find the ways and the means to check that scourge, which strikes our peoples at their very core, attacks our national symbols and leads to profound humanitarian crises.
It is clear that this wager can be won only with a participatory, concerted approach on the part of our peoples and countries to defining inclusive development policies and programmes as a bulwark against marginalization, which causes frustration and withdrawal. This wager also depends on our determination to eliminate economic inequalities and social disparities in order to maintain global stability. The challenge is therefore to dedicate democratic culture as a guarantor of human rights and fundamental freedoms as the foundations of more just and more equitable international relations.
We have just adopted the post-2015 development agenda, which integrates the economic, social and environmental dimensions of sustainable development. Achieving the 17 Goals of that ambitious programme will clearly demand the mobilization of resources sufficient to guarantee, inter alia, decent jobs for young people and to equip women with the skills necessary for their full potential and empowerment.
However, that will be possible only in a healthy, protected environment. That is why we hope that the upcoming twenty-first session of the Conference of the Parties to the United Nations Framework Convention on Climate Change in Paris will lead to a binding agreement that ensures the survival of our planet. We urge all Member States and partners to contribute to the Green Climate Fund.
Prosperity cannot be built on instability. The international community has the obligation to assume the responsibility for making our planet a safe place where the creative genius of humankind can flourish. It is up to us, under the umbrella of global partnership, to strengthen our collective action to spread peace across the universe in order to crystallize the ideals that inspired the creation of our Organization. To do that, we must adapt our vision of the management of global affairs to the current reality.
It cannot be said often enough: the international system must be reformed. It must allow us all to fully participate in the world’s evolution. The time has come to make the United Nations the springboard for the
emergence and spread of a truly global society. The time has come to turn this prestigious place into a mold for shared solidarity. It is high time to turn this marvellous tool into a temple for the promotion of peace, equity and justice.
Guinea remains convinced of the need to strengthen the role of the General Assembly and to democratize the Security Council. That is why we welcome the initiative of France and Mexico to limit the use of the right of veto in cases of mass atrocities. Still, that measure aimed at preserving peace and respect for human rights must be universal, equitable and applicable to all regions of the world.
Détente, a key concept in international relations, is indispensable to the global equilibrium. The peaceful settlement of the Iranian nuclear issue and the long- awaited rapprochement between the United States of America and Cuba that should lead to the lifting of the embargo constitute important steps in establishing a climate of peace and security conducive to the promotion of mutually advantageous cooperation. History has demonstrated once again that by choosing the virtues of negotiation and dialogue over the use of force it is possible to work through the most serious differences.
Our firm belief in the efficiency of multilateralism remains unshakeable. It is the only option for addressing the ever more numerous and complex challenges that stand in the way of the progress our peoples so deeply yearn for. Our country will spare no effort to participate in that uplifting endeavour, above all at a moment when Guinea is joining the democratic dynamic by holding a transparent presidential election on 11 October. In that regard, I would like to commend the leading role of the United Nations and all our partners in the dialogue process that led to the signing on 20 August of the comprehensive agreement between the presidential movement and the opposition. For our country, this election will mark a new beginning towards genuine economic and social development.
The President returned to the Chair.
Moreover, Guinea welcomes the goodwill of the international community, which has consistently supported us in our efforts to realize the legitimate hopes of our people. The exceptional mobilization of the international community in the fight to eradicate the Ebola epidemic, along with its commitment to
15-29946 9/33

A/70/PV.28 03/10/2015
supporting our reconstruction programme, is part of that spirit of solidarity.
That is why, as we express our warmest congratulations to you, Mr. President, we already comprehend the immense task that awaits you, for which Guinea will provide unstinting support. You will surely benefit from the positive actions of your predecessor, Mr. Sam Kutesa, whose dedication and accomplishment gave greater impetus to our collective commitment. Along with the activity of Secretary-General Ban Ki-moon, who has earned our congratulations and encouragement because of his invaluable contribution to strengthening multilateralism, your actions, Mr. President, will help to make the United Nations more responsive to the legitimate hopes of humankind.
